Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Terminal Disclaimer
The terminal disclaimer filed on 10/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 8,682,137 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 10/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,538,240 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 10/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,075,762 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to an apparatus.  Independent claim 1 identifies the uniquely distinct feature “means for detecting that first data associated with media is being written to a first storage of a first media device on a home network at a monitored location, the means for detecting to receive information on the first data from a first metering device and, in response to detecting the first data being written, request, from a second metering device, second data being read from a second storage of a second media device on the home network; and means for determining that the media has been space-shifted to the first media device from the second media device when the first data that is being written to the first storage matches the second data being read from the second storage." 
Independent claim 6 identifies the uniquely distinct feature “means for detecting a data packet transmitted from a first media device of a home network to a second media device of the home network; and means for determining that media associated with the data packet is space-shifted, the means for determining to: determine that the media associated with the data packet is space-shifted when the data packet includes at least one of media data or command data; and update viewing data associated with the media to indicate that the second media device is a location of consumption of the media." 
Independent claim 12 identifies the uniquely distinct feature “means for detecting presentation of media by a media device; means for analyzing data packets, the means for analyzing to: detect a data packet transmitted via a network; and detect a source and a destination of the data packet; and means for determining the media was space-shifted, the means for determining to: determine that the data packet corresponds to the media when the source of the data packet is a network database and the destination is the media device; and in response to determining that the data packet corresponds to the media, update viewing data associated with the media to (i) indicate the destination of the data packet is a location of consumption of the media, and (ii) indicate the media was space-shifted." 
The closest prior arts, Okamoto (US 2005/0207575 A1), Lee (US 2002/0118680 A1), and Jeong (US 6,965,975 B2) disclose the conventional apparatus, either .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/TAT C CHIO/Primary Examiner, Art Unit 2486